Citation Nr: 1224524	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  10-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether an October 1970 administrative decision contained clear and unmistakable error.

2.  Whether new and material evidence has been received to reopen the issue of whether the character of the appellant's period of active service is a bar to VA benefits and, if so, whether the character of the appellant's period of active military service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, S.R. and P.R.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to April 1970 and was discharged under other than honorable conditions.  His discharge was later upgraded by an Army Discharge Review Board to "under honorable conditions."  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the administrative decision dated in February 2010 by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The appellant has failed to demonstrate that there was an error of fact or law in the RO's October 1970 decision which, had it not been made, would have manifestly changed the outcome of the decision.

2.  The October 1970, November 1980, May 1984, February 1985, July 1987, October 1990, and March 1996 administrative decisions are final.  

3.  Some of the evidence received since the March 1996 administrative decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of whether the appellant's character of discharge is a bar to VA benefits and raises a reasonable possibility of substantiating the claim.

4.  The appellant's service was terminated by an "other than honorable" discharge.

3.  The appellant's acts that led to his discharge included a period of being Absent Without Leave (AWOL) for more than 180 consecutive days.

4.  The appellant was not insane at the time he committed the offense that led to his discharge and appellant has not presented a compelling circumstance to justify the periods of AWOL.


CONCLUSIONS OF LAW

1.  An October 1970 administrative decision denying entitlement to VA benefits does not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  The evidence received subsequent to the final March 1996 administrative decision is new and material and the claim as to whether the character of the appellant's discharge is a bar to VA benefits is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The character of the appellant's discharge from military service for the period from July 1965 to April 1970 is a bar to VA compensation benefits.  38 U.S.C.A.  §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regards to the claim of clear and unmistakable error (CUE) in the October 1970 administrative decision, VA's duty to notify does not apply to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002).  

With respect to the issue of whether new and material evidence has been received to reopen the issue of whether the character of the appellant's period of active service is a bar to VA benefits, VA is required to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the decision below, the Board has reopened the appellant's claim.  Therefore, regardless of whether the requirements have been met in this case with regard to this claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the appellant was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

With respect to the issue regarding the character of an appellant's discharge, proper notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The appellant was not provided a notification letter with respect to his claim.  However, the controlling regulation in this case, 38 C.F.R. § 3.12, was included in the statement of the case.  In addition, the appellant and his representative have expressed an understanding of the principles involved, inasmuch as they have gathered evidence to support the claim and have advanced supportive argument as well.  As demonstrated by the record and the hearing transcript, the appellant's representative has provided extensive argument and discussion regarding the application of the controlling regulation in this case and submitted evidence in support of the appellant's appeal.  The representative is aware that VA compensation benefits require resolution of the question of whether his service was honorable and the character of his discharge.  Thus, the Board finds that the appellant has actual knowledge of the information needed to substantiate his claim, and a reasonable person could be expected to understand what was needed.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  Accordingly, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  

Furthermore, the duty to assist the appellant has been satisfied as all service treatment records and personnel records are associated with the claims file.   No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of the claims. 

I.  CUE

The appellant is seeking eligibility for VA compensation and other benefits based on the period of active military service from July 1965 to April 1970.  To this end, he contends that the character of discharge should not be a bar to his receiving VA benefits based on that service. 

VA decisions that are final and binding are accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  In order to determine whether CUE was present in a prior determination it must be shown that (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

CUE is a very specific and rare kind of "error."  The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  To warrant revision of a decision on the grounds of CUE, there must have been an error in the adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Clear and unmistakable error does not include a change in medical diagnosis that 'corrects' an earlier diagnosis considered in a decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).

Because CUE involves presenting an allegation of an error with some degree of specificity, a veteran's assertion of a particular CUE does not encompass all potential allegations of CUE in the decision.  Indeed, there is no judicially created issue-exhaustion requirement.  Instead, a Board decision reaches only the specific assertions of CUE that are raised.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).

The October 1970 administrative decision determined that the appellant's period of active service from July 1965 to April 1970 was considered dishonorable for VA benefit purposes.  The RO appropriately notified him of the administrative decision; however, the appellant did not appeal the decision.  Therefore, the decision is final and binding on the appellant based on the evidence then of record.  38 U.S.C.A. § 7105.

The appellant claims that the RO committed CUE in the October 1970 administrative decision by arguing that the RO erred when it denied him eligibility for VA benefits based upon his character of discharge.  

During the hearing before the Board, the appellant's representative asserted that the RO did not correctly apply the law in the October 1970 administrative decision.  Specifically, the appellant's representative stated that the periods of AWOL were not willful and persistent misconduct and that the RO did not correctly apply the provisions of VAR 1012(d)(4), currently 38 C.F.R. § 3.12, that would allow for removal of the bar to VA benefits if the offense was minor and the appellant's service was otherwise honest, faithful, and meritorious.  See 38 C.F.R. § 3.12(d).  

At the time of the October 1970 administrative decision, the evidence consisted of the service treatment records, service personnel records, the original DD Form 214, and the appellant's application for compensation or pension.  The DD Form 214 reflected that the appellant served on active duty from July 1965 to April 1970 and that his discharge was "under other than honorable conditions."  The DD Form 214 showed that the appellant lost 600 days under 10 U.S.C. 972.  The service personnel records revealed that he received three special courts-martial convictions for violating Article 86 of the United States Code of Military Justice (UCMJ).  He was AWOL from July 21, 1968 to April 17, 1969 (more than 180 consecutive days), from August 3, 1969 to November 17, 1969, and from January 10, 1970 to February 13, 1970.  The appellant was also punished several times under Article 15 of the UCMJ for being AWOL.  

The appellant and his representative have essentially asserted that the appellant's AWOL periods should not be considered willful and persistent misconduct, which is a regulatory bar under 38 C.F.R. § 3.12(d).  The appellant's representative argued that the offense was of a minor nature and the RO should have considered whether the rest of the appellant's service was otherwise honest, faithful, and meritorious.  

The October 1970 administrative decision, however, was consistent with the laws and regulations then in effect, and the RO applied the correct statutory and regulatory provisions to the correct facts.  In 1970, as it does now, the applicable regulation, VAR 1012 (currently 38 C.F.R. § 3.12), provided that if the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a).  The pertinent regulation further provided that a discharge or release for certain offenses is considered to have been issued under dishonorable conditions.  These offenses include acceptance of an undesirable discharge to escape trial by general court-martial, under 38 C.F.R. § 3.12(d)(1), and willful and persistent misconduct, is considered to have been issued under dishonorable conditions, under 38 C.F.R. § 3.12(d)(4).  Discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  Additionally, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 C.F.R. § 3.12(b).

Based on the record showing the appellant had been AWOL for multiple periods including a period of more than 180 consecutive days and a total of 589 days of bad time and his DD Form 214 reflecting a discharge under conditions other than honorable due to his conduct in service, the RO concluded that his period of active military service was dishonorable for VA compensation purposes.  

After consideration of the record and law that existed in October 1970, the Board concludes that the correct facts, as they were known at the time, and the correct laws and regulations were considered and applied by the RO in that October 1970 administrative decision.  Moreover, the conclusion reached was not undebatably wrong or egregious and, in fact, was consistent with the official documentation in the evidence of record.  Accordingly, the October 1970 administrative decision did not involve CUE.  

The appellant and his representative contend that his periods of being AWOL was not willful and persistent misconduct, rather, merely a minor offense, which is another way of saying that the evidence was improperly evaluated by the RO.  In this regard, it is worth reiterating that simply alleging CUE on the basis that previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Further, being AWOL and precluding the performance of military duties for several periods including one period of more than 180 days cannot constitute just a minor offense for purposes of determining whether there was willful and persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).

Finally, the appellant and his representative have also claimed CUE in the February 2010 administrative decision that is currently on appeal.   However, there can be no valid claim of CUE in the February 2010 administrative decision, as the decision is currently on appeal and, thus, is not yet final and binding.  Therefore, any such assertion of CUE in the February 2010 administrative decision is premature and will not be addressed by the Board.

II.  New and Material Evidence

The appellant contends that he is entitled to VA benefits and that his discharge from his period of active military service should be considered honorable.  The RO originally denied the appellant's claim in an administrative decision dated in October 1970.   The appellant was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Thus, the decision is final.    Subsequently, the appellant sought to reopen the claim and the administrative decisions dated in November 1980, May 1984, February 1985, July 1987, October 1990, and March 1986 denied the appellant's claim.  The appellant was notified of the decisions and provided his appellate rights but did not perfect an appeal.  Accordingly, that decision is final.  38 U.S.C.A. § 7105.

The appellant has sought to reopen his claim.  The February 2010 administrative decision denied reopening the appellant's claim.  However, in the statement of the case, the RO reopened the claim and the claim was considered and denied on the merits.  

Although the RO found that new and material evidence had been submitted to reopen the appellant's claim as to whether the character of his discharge is a bar to VA benefits, RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the appellant's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the March 1996 administrative decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the appellant's claim should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

The evidence of record at the time of the March 1996 administrative decision consisted of the service treatment records, service personnel records, private treatment records, the appellant's DD Form 214 and the upgraded DD Form 214.   The March 1996 decision noted that the appellant was notified of the original administrative decision made in October 1970.  The October 1970 decision determined that the other than honorable discharge he received was issued under dishonorable conditions for VA purposes.  In the March 1996 decision, the RO noted that the character of discharge was upgraded to under honorable conditions by the Army Discharge Review Board and VA made a new administrative decision in May 1984.  However, since he had a period of AWOL for more than 180 consecutive days, the character of discharge was under dishonorable conditions for VA purposes and without new and material evidence, the RO could not reconsider the character of the discharge.  

Following the March 1996 administrative decision, the record includes private treatment records, the appellant's statements and testimony, S.R. and P.R.'s testimony and the appellant's representative's statements.  
The controlling regulation in this case is 38 C.F.R. § 3.12.  In the last final decision, the RO determined that the appellant's discharge was dishonorable for VA purposes based on 3.12(c) wherein it is dishonorable when a person is discharged or released "by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave for a continuous period of at least 180 days, unless there were compelling circumstances to warrant the prolonged unauthorized absence."  In statements received following the prior final decision, the appellant's representative has argued that a compelling circumstance warranted the prolonged absence.  During the hearing before the Board, the appellant's representative stated that the appellant was shell-shocked after an inservice explosion and was unable to complete his duties.  The representative stated that the appellant likely suffered from a mental disability during active service and, therefore, this should be considered justification for the periods of AWOL resulting in discharge.  The appellant's representative also argued that there was a compelling circumstance for the appellant's periods of AWOL.

In the March 1996 administrative decision, the appellant's claim was denied because he was AWOL for a continuous period in excess of 180 days and, therefore, under 38 C.F.R. § 3.12(c), his discharge was dishonorable.  At the time of the prior final decision, the record did not contain any argument related to a justification or compelling circumstance as to why the appellant was AWOL.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade, 24 Vet. App. at 117.  

The evidence described in detail above, particularly the testimony at his hearing before the Board, suggest that a reasonable possibility exists of substantiating the claim.  Id.; see also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  Accordingly, the issue of whether the appellant's discharge is a bar to VA benefits is reopened.   


III.  Character of Discharge

In order to qualify for VA benefits, a claimant must demonstrate that he was a veteran.  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The term "discharge or release" includes: (1) retirement from the active military, naval or air service, and (2) the satisfactory completion of the period of active military, naval or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18).

It is dishonorable when a person is discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the person requested his release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless there were compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c).  

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence:  

(i)  Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful, and meritorious, and of benefit to the Nation.  

(ii)  Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  

38 C.F.R. § 3.12 (c)(6).

Additionally, a discharge or release is considered to have been under dishonorable conditions if it was because of one of the following offenses: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude; (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(d).

An offense involving moral turpitude includes, generally, the conviction of a felony.  38 C.F.R. § 3.12(d).  "Willful misconduct" is an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Willful and persistent misconduct includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  However, willful and persistent conduct excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id.

An offense that 'interfere[s] with [the] appellant's military duties, indeed preclude[s] their performance...[does] not constitute a minor offense.'  Stringham v. Brown, 8 Vet. App. 445 (1995).  An AWOL thus has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL out of nine months of service was willful and persistent misconduct); Stringham v. Brown, 8 Vet. App. 445 (1995) (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct).

As it prevents attainment of veteran status, a discharge under any of the aforementioned conditions pursuant to 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits.  38 C.F.R. § 3.12(b).  There are certain instances when this is not true, however.

The first instance is an exception to the general rule for a person who is found to have been insane at the time he committed the act(s) precipitating his discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing causal connection between the insanity and the act(s) is not required.   Struck v. Brown, 9 Vet. App. 145 (1996); Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97, 62 Fed. Reg. 37955(1997).  The burden is on the appellant to submit sufficient evidence of his insanity.  Stringham v. Brown, 8 Vet. App. 445 (1995).

Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535 (2000). The predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.

An insane person therefore is one who: (1) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.  The term 'constitutionally psychopathic' refers to a condition that may be described as an antisocial personality disorder.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955(1997).  Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not constitute prolonged deviation from a person's normal method of behavior.  Id.  The phrase 'interferes with the peace of society' refers to behavior which disrupts the legal order of society.  Id.  The term 'become antisocial' refers to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and that was not attributable to a personality disorder.  Id.

The second instance involves setting aside the bar to VA benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. § 3.12(g).  If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under: (1) the President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval, or air service under other than honorable conditions.  38 C.F.R.       § 3.12(h).

The record reflects that the appellant served on active duty from July 1965 to April 1970.  The records show that the appellant was punished under the provisions of Article 15 of the UCMJ for being AWOL during the period of January 8, 1966 to January 9, 1966.  The resultant punishment included forfeiture of $22.00 pay per month and 7 days extra duty.  He was also punished under Article 15 of the UCMJ for absenting himself from his place of duty twice on or about June 4, 1966.  The resultant punishment included forfeiture of $40.00 pay per month for 1 month, extra duty for 14 days, and restriction for 14 days.  He had three Special Courts-Martial convictions for violation of Article 86 of the UCMJ.  The appellant was convicted by court martial for being AWOL from July 21, 1968 to April 17, 1969.  The resultant sentence included confinement at hard labor for 5 months, forfeiture of $97.00 pay per month for 5 months, and reduction to private/pay grade E-1.  He was also convicted of being AWOL from August 3, 1969 to November 17, 1969.  The resultant sentence included confinement at hard labor for 5 months, forfeiture of $50.00 pay per month for 6 months, and reduction to the grade of private/pay grade E-1.  Finally, he was convicted for being AWOL from January 10, 1970 to February 13, 1970.  The resultant sentence included confinement at hard labor for 4 months and forfeiture of $60.00 pay per month for 4 months.  In April 1970, the appellant was notified that the Department of the Army proposed to take action to effect his separation from the United States Army for reasons of unfitness due to three special Courts-Martial for violation of Article 86, UCMJ.  The April 1970 records show that the appellant had approximately 589 days of bad time due to AWOL and confinement.  Due to the appellant's chronic violation of Article 86, UCMJ, his dislike for military service, lack of self-motivation and negative attitude toward the military, he would continue to violate Article 86, UCMJ if he is not discharged.  The appellant was advised that he may present his case before a board of officers.  The appellant chose to waive his rights and that he would be issued an undesirable discharge.  The DD Form 214 shows that the appellant was discharged under "other than honorable conditions."  

In a request for information to the National Personnel Records Center (NPRC), it was noted that the appellant's discharge was upgraded by the Army Discharge Review Board effective June 6, 1980 following application dated in April 1979.  The "new" DD Form 214 shows that the appellant's discharge was upgraded to "under honorable conditions."  

In the record of proceedings before the Army Board for Correction of Military Records in 2008, the appellant requested that his undesirable discharge be upgraded.  The Army Board for Correction of Military Records considered the application for correction of military records and the appellant's military records.  The Army Board for Correction of Military Records reviewed the appellant's records and noted the appellant's court martial convictions for being AWOL and several punishments under the provisions of Article 15 UCMJ and that based on his record, the appellant's service clearly did not meet the standards of acceptable conduct and performance of duty for Army personnel.  Therefore, he was not entitled to an honorable discharge and his application was denied.

Having reviewed the above evidence of record, the Board finds that the appellant's character of discharge is a bar to VA benefits.  As already noted, VA benefits are barred if a veteran is discharged under any of the conditions outlined at 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d).  This includes being AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).  As noted above, the personnel records show that the appellant was separated for violation of Article 86 of the UCMJ - Absent Without Leave.  While an upgraded discharge by a discharge review board can be an exception to this rule, such a decision has no bearing on a discharge under 38 C.F.R. § 3.12(c).  See 38 C.F.R. § 3.12(g).  Therefore, while the appellant was given an upgraded discharge by the Army Discharge Review Board,  this has no impact on the appellant's eligibility for VA benefits as he was discharged for being AWOL to include a continuous period in excess of 180 days.  38 C.F.R. § 3.12(c).  

The appellant's representative's argument that the appellant was separated from service due to willful and persistent misconduct and, therefore, his upgraded discharge from the Army Discharge Review Board should allow for the removal of the bar to VA benefits.  See 38 C.F.R. § 3.12(g).  The October 1970 administrative decision referenced the appellant's willful and persistent misconduct.  However, in the case at hand, the service personnel records specifically show that the appellant was separated from service due to his periods of AWOL and violation of Article 86 of the UCMJ to include a period of AWOL that lasted longer than 180 consecutive days.  If an appellant is separated from service by reason of 38 C.F.R. § 3.12(c), which includes being AWOL for a continuous period of more than 180 days, an upgraded discharge under 38 U.S.C.A. § 1553 does not remove the bar to VA benefits.  See 38 C.F.R. § 3.12(g).  An upgraded discharge by a discharge review board established under 10 U.S.C. 1552 would remove the bar to benefits; however, the record shows that the Army Board for Correction of Military Records denied the appellant's application to upgrade his discharge in June 2008.  

Another exception in which VA benefits may be barred is when a person is found to have been insane at the time he committed the act(s) precipitating his discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  However, the evidence of record does not suggest that the appellant was 'insane' at the times he went AWOL.  Even if the appellant had psychiatric symptoms during active military service, mental illness is not akin to insanity.  Beck v. West, 13 Vet. App. 535 (2000).

As already noted, the predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.  The appellant's representative has contended that after an inservice explosion, the appellant was shell-shocked and unable to complete his duties.  The representative addressed the downgrade of military occupational specialties and explained that the appellant likely had a traumatic brain injury which led to his poor performance and periods of being AWOL.  The personnel records do show that the appellant was reassigned to different positions due to his hearing loss, not insanity, after an inservice explosion.  There is nothing to indicate that the appellant was insane during his periods of being AWOL.  According to the personnel records, the appellant received a psychiatric evaluation in March 1970 during active service.  The psychiatric evaluation explained that the appellant was mentally responsible to distinguish right from wrong and adhere to the right.  He had the mental capacity to understand and participate in the board proceedings.  He had no disqualifying mental or physical disease or defect sufficient to warrant discharge through medical channels.  This is further evidence suggesting that the appellant was not so incapable of managing himself that he should have been appointed a guardian.  The appellant has otherwise not submitted, or indicated the existence of, competent, medical evidence that he was insane by disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  Therefore, the Board concludes that the appellant was not insane when he was AWOL.

There is no other compelling reason presented to justify his periods of being AWOL to include a continuous period of more than 180 days.  Neither the appellant nor his representative has contended that he had a family emergency or obligatory duty to third parties.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  See 38 C.F.R. § 3.12(c)(6)(ii).  However, the appellant's psychiatric condition was clinically evaluated as normal and in the separation report of medical history, the appellant denied any nervous trouble, depression or excessive worry, or frequent trouble sleeping.  He also denied history of a head injury.  He did report an excessive drinking habit and that he experienced hearing loss and dizziness as well as pain in the chest.  These are not considered compelling reasons for being AWOL on three separate occasions including one period of more than 180 consecutive days.  Indeed, when the appellant was court-martialed for these offenses, he did not provide any explanation as to his periods of AWOL, other than he would continue to go AWOL if he was not discharged.  The April 1970 personnel record found that the appellant had dislike for the military service, lack of self-motivation, and negative attitude toward the military.  Thus, the Board finds that there are no compelling circumstances to justify the periods of AWOL.  
In summary, the character of the appellant's discharge for his period of service from July 1965 to April 1970 is a bar to VA benefits.  The appellant was discharged under other than honorable conditions due to the fact that he was AWOL for a total of 600 days to include a period of more than 180 consecutive days.  While the appellant's service was upgraded to 'honorable' by the Army Discharge Review Board, such an upgrade does not lift the bar to VA benefits if the appellant is discharged under any of the conditions outlined at 38 C.F.R. § 3.12(c) - to include being AWOL for a period of at least 180 days.  The only exception to the bar to VA benefits under 38 C.F.R. § 3.12(c) is if the appellant's discharge was upgraded under by a discharge review board established under 10 U.S.C. § 1552.  As shown by the above, the Army Board for Correction of Military Records denied the appellant's application for an upgraded discharge.  Therefore, the exception does not apply.  Finally, the preponderance of the evidence of record demonstrates that the appellant was not insane when AWOL and that he did not have compelling reasons for going AWOL.  As such, the character of the appellant's discharge for his period of service from July 1965 to April 1970 is a bar to VA benefits.


ORDER

The October 1970 administrative decision did not contain CUE; the appeal is denied.

New and material evidence having been submitted to reopen the issue of whether the character of the appellant's discharge is a bar to VA benefits, the claim is reopened, and to this extent only, the appeal is granted.

The appeal seeking to establish that the character of the appellant's discharge is not a bar to VA benefits is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


